DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.  Claims 1-16 are currently pending in the application. Claims 9-10, 12 were previously withdrawn from consideration. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 14 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraft (US 2015/0233296, as cited in the Information Disclosure Statement dated 07/25/2018).
Regarding independent claim 13, Kraft discloses a method of operating a combined cycle gas turbine (Kraft Fig. 4 & 5) comprising a compressor 10, combustor 12, turbine 16, turbine exhaust, the turbine exhaust having a turbine exhaust section 22, and a heat recovery steam generator 503 fluidly connected to each other and an auxiliary compressed air injection system (Kraft Fig. 4 & 5) having an auxiliary compressor 116 coupled to a fueled engine 151 where waste heat (in the exhaust 152) from the fueled engine 151 is used to heat compressed air 117 from the auxiliary compressor 116 (via recuperator 144), and a valve structure (see valves 119, 161, 501, 601 in Kraft Fig. 4 & 5), the method comprising: 
increasing gas turbine power output while operating the gas turbine by injecting heated compressed air into the gas turbine (at combustor case 14, Kraft Fig. 5 above; Para. 0009, “One aspect of the present invention relates to methods and systems that allow gas turbine systems to more efficiently provide the maximum additional power during periods of peak demand”; Para. 0129, 0132, 0137, “the compressor (116) provides compressed air/exhaust mixture (602) to the HRSG (503) and/or compressed air/exhaust mixture (118) to the gas turbine”; Para. 0020, “Another advantage of another preferred embodiment is the ability to increase the power output of the gas turbine system quickly with supplemental compressed hot air being delivered by the separately fueled engine”; Para. 0023; an operational goal of the system is increasing power output of the gas turbine when desired); 
using the valve structure to switch between a first, second and third start-up mode: wherein:
the first start-up mode comprises reducing a gas turbine start-up time by injecting heated compressed air into the gas turbine (via conduit 118, Kraft Fig. 4 & Fig. 5 above; Para. 0137, “the compressor (116) provides compressed air/exhaust mixture (602) to the HRSG (503) and/or compressed air/exhaust mixture (118) to the gas turbine via recuperator (114)”), Para. 0013, “Another aspect of the present invention relates to an alternate use of a power boost system while the power plant is not running where compressed air is forced through the gas turbine and exhaust from the separately fueled engine is forced through the heat recovery steam generator ("HRSG") to keep the entire gas turbine and steam turbine hot which reduces start up time”, Para. 0014, 0017, 0025, 0136-138; reducing start-up time is an operational goal of the systems shown in Fig. 4-6); 
the second start-up mode comprises reducing the gas turbine start-up time by injecting heated compressed air into the turbine exhaust (into the HRSG, which receives the turbine exhaust, via conduit 602, Kraft Fig. 5 above; Para. 0137, “the compressor (116) provides compressed air/exhaust mixture (602) to the HRSG (503) and/or compressed air/exhaust mixture (118) to the gas turbine via recuperator (114)”, the “and/or” implies where the heated compressed air is delivered is selective based on some mode of operation; Para. 0013, “Another aspect of the present invention relates to an alternate use of a power boost system while the power plant is not running where compressed air is forced through the gas turbine and exhaust from the separately fueled engine is forced through the heat recovery steam generator ("HRSG") to keep the entire gas turbine and steam turbine hot which reduces start up time”, Para. 0014, 0017, 0025, 0136-138; reducing start-up time is an operational goal of the systems shown in Fig. 4-6); and, 
the third start-up  mode comprises reducing the gas turbine start-up time by injecting heated compressed air simultaneously into the gas turbine and into the turbine exhaust (via conduits 118 & 602 respectively, Kraft Fig. 5 above; Para. 0137, “the compressor (116) provides compressed air/exhaust mixture (602) to the HRSG (503) and/or compressed air/exhaust mixture (118) to the gas turbine via recuperator (114)”, the “and/or” implies the delivery of heated compressed air can occur simultaneously into the turbine exhaust/HRSG and the gas turbine; Para. 0013, “Another aspect of the present invention relates to an alternate use of a power boost system while the power plant is not running where compressed air is forced through the gas turbine and exhaust from the separately fueled engine is forced through the heat recovery steam generator ("HRSG") to keep the entire gas turbine and steam turbine hot which reduces start up time”, Para. 0014, 0017, 0025, 0136-138; reducing start-up time is an operational goal of the systems shown in Fig. 4-6). 
Regarding claim 14, Kraft discloses the method of claim 13, wherein exhaust/waste heat 502 from the fueled engine 151 is added into the combined cycle gas turbine downstream of the turbine 16 (Kraft Fig. 4, a line 502 can be used to provide exhaust from the fueled engine 151 to the heat recovery steam generator/HRSG that is downstream the turbine 16; Para. 0137, the configuration of Fig. 5 can also deliver hot exhaust of the fueled engine to the HRSG, “the separately fueled engine (151) will produce hotter exhaust temperatures which may be desired for heating purposes. This configuration may be altered in such a way such that low pressure, but very high temperature exhaust (not shown) may be used to preheat areas of the HRSG (503) and GT that can utilize hotter temperature air, and the lower temperature compressed air/exhaust can be used in areas of the HRSG (503) and turbine that can utilize cooler temperature air.”). 
Regarding claim 15, Kraft discloses the method of claim 13, wherein a gauge pressure in the auxiliary compressed air injection system at the point of injection into the gas turbine is lower/lowest when the gas turbine is not operating (or in a start-up mode) than when the gas turbine is operating (during a period when the entire combined cycle gas turbine and auxiliary . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (US 2015/0233296, as cited in the Information Disclosure Statement dated 07/25/2018), in view of Vandale (US 2017/0058784).
Regarding independent claim 1, Kraft discloses a method of operating an auxiliary compressed air injection system in fluid communication with a combined cycle gas turbine (Kraft Fig. 4 & 5) to achieve predetermined operational goals of the combined cycle gas turbine, the combined cycle gas turbine comprising a compressor 10, combustor 12, turbine 16, turbine exhaust, the turbine exhaust having a turbine exhaust section 22, and a heat recovery steam generator 503 (“HRSG” Kraft Fig. 5 below) fluidly connected to each other and the auxiliary compressed air injection system having a fueled engine 151 coupled to an auxiliary compressor 116 for heating air 117 from the auxiliary compressor 116 with waste heat from the fueled engine 151 (from the fueled engine exhaust 152, using recuperator 144), the method comprising: 
 injecting heated compressed air 118 from the auxiliary compressed air injection system into the gas turbine (at combustor case 14, Kraft Fig. 5 below; Para. 0009, “One aspect of the present invention relates to methods and systems that allow gas turbine systems to more efficiently provide the maximum additional power during periods of peak demand”; Para. 0129, 0137; Para. 0020, “Another advantage of another preferred embodiment is the ability to increase the power output of the gas turbine system quickly with supplemental compressed hot air being delivered by the separately fueled engine”; Para. 0023; an operational goal of the system is increasing power output of the gas turbine); and, 
reducing gas turbine start-up time while operating the gas turbine in a start-up mode by injecting heated compressed air 118 simultaneously into the gas turbine and into the HRSG (via conduits 118 & 602 respectively, Kraft Fig. 5 below, the HRSG 503 is part of a passage receiving the gas turbine exhaust as shown, and hence the heated compressed air is injected into the turbine exhaust; Para. 0137, “the compressor (116) provides compressed air/exhaust mixture (602) to the HRSG (503) and/or compressed air/exhaust mixture (118) to the gas turbine via recuperator (114)…the separately fueled engine (151) will produce hotter exhaust temperatures which may be desired for heating purposes. This configuration may be altered in such a way such that low pressure, but very high temperature exhaust (not shown) may be used to preheat areas of the HRSG (503) and GT that can utilize hotter temperature air”; Para. 0013, “Another aspect of the present invention relates to an alternate use of a power boost system while the power plant is not running where compressed air is forced through the gas turbine and exhaust from the separately fueled engine is forced through the heat recovery steam generator ("HRSG") to keep the entire gas turbine and steam turbine hot which reduces start up time”, Para. 0014, FIG. 5 is a schematic drawing of an embodiment of the present invention incorporating a fast start system using compressed air, where a mixture of compressed air and compressed exhaust from the fueled engine is used to keep the simple or combined cycle plant warm while the plant is not running”).

    PNG
    media_image1.png
    571
    796
    media_image1.png
    Greyscale

	Kraft fails to disclose the step of reducing gas turbine start-up time comprising injected heated compressed air into the turbine exhaust section and gas turbine simultaneously.  Kraft does teach in other embodiments injection of hot gases into the turbine exhaust section 22 (see for instance Kraft Fig. 3, 6, 7, 8).
	Vandale teaches a combined cycle gas turbine system, wherein heated compressed air (bled form the compressor 18) is delivered to the gas turbine and turbine exhaust section 38 (that a portion of the compressed air 20 from the compressor 18 and/or the compressor discharge casing 52 may be routed to the exhaust section 38 to provide thermal energy to the heat exchangers 44 of the HRSG 42”).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the system of Kraft such that the heated compressed air outlet of Fig. 5 of Kraft to be directed into the turbine exhaust section, as taught in Vandale Fig. 1, because it has been held that merely rearranging parts of an invention involves only routine skill in the art; see MPEP 2144.04, VI, C.  In this case, Kraft teaches that heated compressed air is delivered to the HRSG at start-up for the purpose of keeping the entire system warm to enable a “fast start” (Kraft Para. 0034).  Kraft also teaches in separate embodiments injection of hot exhaust gas from the fueled engine into the turbine exhaust section (Kraft Fig. 3, 6, 7, 8). Vandale also teaches that the compressed air can be provided to the turbine exhaust section to “provide thermal energy to the heat exchangers” of the HRSG (Vandale Para. 0026), in essence achieving the same predictable result as taught by Kraft (i.e. the injected heated compressed air would warm up the HRSG regardless if the injection point was in the turbine exhaust section rather than directly into the HRSG).  Thus, based on the teachings of Kraft’s embodiments and at least Vandale, one skilled in the art would have known that the turbine exhaust section would be a suitable and well-known alternative injection point for the compressed air in the system of Kraft Fig. 5, and rearranging the injection point to the turbine exhaust section would have required only routine skill in the art, achieving a predictable result.	
Regarding claims 2, Kraft in view of Vandale teaches the method of claim 1, and Kraft further teaches wherein exhaust/waste heat 502 from the fueled engine 151 is added into the the separately fueled engine (151) will produce hotter exhaust temperatures which may be desired for heating purposes. This configuration may be altered in such a way such that low pressure, but very high temperature exhaust (not shown) may be used to preheat areas of the HRSG (503) and GT that can utilize hotter temperature air, and the lower temperature compressed air/exhaust can be used in areas of the HRSG (503) and turbine that can utilize cooler temperature air.”). 
Regarding claim 3, Kraft in view of Vandale teaches the method of claim 1, and Kraft further teaches wherein a gauge pressure in the auxiliary compressed air injection system at the point of injection into the gas turbine is lower/lowest when the gas turbine is not operating (or in a start-up mode) than when the gas turbine is operating (during a period when the entire combined cycle gas turbine and auxiliary compressed air injection system is not operating, there would be no compressed air injection and thus the gauge pressure would be lower than when the combined cycle gas turbine is operating and auxiliary compressed air is injected; there would naturally be some period when the system is not being operated). 


		Allowable Subject Matter
Claims 4 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-8, & 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a method of operating a combined cycle plant, wherein exhaust from the fueled engine is passed through the recuperator to heat the heated compressed air while operating the gas turbine, and wherein the steam generated in the auxiliary heat recovery steam generator is created by diverting a portion of the exhaust from the recuperator. 
Claims 6-8 are allowable for the same reason as base claim 5.
Regarding claim 11, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a method of operating a combined cycle plant wherein the amount of heated compressed air injected into the gas turbine at full power is at a first temperature and the amount of heated compressed air injected into the gas turbine at less than full power is at a second temperature, the first temperature being reached by using the control system to pass all of the exhaust through the recuperator, the second temperature being reached by using the control system to divert a portion of the exhaust from the recuperator, the first temperature being higher than the second temperature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Arguments
Applicant' s arguments with respect to claims 1 & 13 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant' s amendment. However, to the extent possible, Applicant' s arguments have been addressed in the body of the rejections, at the appropriate locations. 
Note, that claim 13 was amended to include the limitation of a “turbine exhaust section”, however, the claim still did not require injecting heated compressed air into the turbine exhaust section (as was amended in claim 1), and still only requires injection into “the turbine exhaust” (not necessarily the exhaust section, as discussed in the 02/23/2021 Final Rejection pg. 15-16).
Regarding independent claims 5 & 11, applicant’s arguments have been fully considered and are persuasive.  The rejection of claims 5 & 11 has been withdrawn.

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching various combined cycle plants with compressed air injection.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741